PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mason et al.
Application No. 17/147,532
Filed: 13 Jan 2021
For: REMOTE EXAMINATION THROUGH AUGMENTED REALITY

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.181, filed May 6, 2021, requesting reconsideration of the decision, issued April 20, 2021 dismissing the Request for Prioritized Examination under 37 CFR 1.102(e), filed January 13, 2021. 
The petition is DISMISSED.
DISCUSSION
The above-identified application was filed with the United States Patent and Trademark Office (USPTO) January 13, 2021, which was accompanied by, inter alia, a Certification and Request for Prioritized Examination under 37 CFR 1.102(e) (hereinafter “Track 1 Request”). While the prioritized examination fee, as set forth in 37 CFR 1.17(c), was paid on the same date that the application was filed, the processing fee, as set forth in 37 CFR 1.17(i)(1), was not paid on the same date the application was filed.
The Track 1 Request filed January 13, 2021 was dismissed in a decision issued April 20, 2021 because the processing fee, as set forth in 37 CFR 1.17(i)(1), was not paid on the same date the application was filed. 
A request for reconsideration of the dismissal of the Track 1 Request was filed May 6, 2021. Petitioner requests that dismissal of the Track 1 Request be reconsidered and the Track 1 Request granted.
37 CFR 1.102(e) states, in part, that:
A request for prioritized examination under this paragraph (e) must comply with the requirements of this paragraph (e) and be accompanied by the prioritized examination fee set forth in §1.17(c), the processing fee set forth in §1.17(i), and if not already paid, the publication fee set forth in §1.18(d).

	APPLICANT HEREBY CERTIFIES THE FOLLOWING AND REQUESTS PRIORITIZED EXAMINATION FOR THE ABOVE-IDENTIFIED APPLICATION: 
1. The processing fee set forth in 37 CFR 1.17(i)(1) and the prioritized examination fee set forth in 37 CFR 1.17(c) have been filed with the request. (Emphasis added.)
MPEP Section 708.02(b) I.A.2 states, in part, that: 
Upon filing the request for prioritized examination, the following fees must be paid for the application: 
(A) The prioritized examination fee set forth in 37 CFR 1.17(c), 
(B) The processing fee set forth in 37 CFR 1.17(i)(1)
If any fee is unpaid at the time of filing the application, the request for prioritized examination will be dismissed.
The provisions for acceptance of an application into the Prioritized Examination, Track 1, Program, as set forth under 37 CFR 1.102(e), requires, inter alia, payment of the prioritized examination fee set forth in 37 CFR 1.17(c) and the processing fee set forth in 37 CFR 1.17(i)(1). The above-identified application, as filed on the January 13, 2021 application filing date, was accompanied by the prioritized examination fee set forth in 37 CFR 1.17(c), but was not accompanied by the processing fee set forth in 37 CFR 1.17(i)(1). 
Since payment of the processing fee was not made on the January 13, 2021 application filing date, as required under 37 CFR 1.102(e), the April 20, 2021 decision appropriately dismissed Applicant’s Track 1 Request. A refund of the $2,100 prioritized examination fee, which was submitted on January 13, 2021, will be accorded in due course. 
The above-identified application will not undergo prioritized examination under 37 CFR 1.102(e) and will continue to be processed as a new application in the normal, non-prioritized, course of business. 
Telephone inquiries concerning this decision should be directed to Vanitha Elgart at 571. 272.7395.
All other inquiries should be directed to the Technology Center. 


/VANITHA M ELGART/Petitions Examiner, OPET